Citation Nr: 1627764	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-23 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral keratoconus with astigmatism.

2.  Entitlement to service connection for lattice degeneration without holes of the left eye.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 3, 1991 to November 7, 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans' Law Judge at a March 2016 Central Office hearing, and a transcript of this hearing is of record.  

As an initial matter, the RO treated this matter as a request to reopen a previously denied claim for bilateral keratoconus with astigmatism and lattice degeneration of the left eye; however, since these claims were last decided, additional relevant service records (specifically, the Veteran's April 1991 pre-enlistment physical examination report) have been associated with the Veteran's claims folder that were not previously considered.  Accordingly, pursuant to 38 C.F.R. § 3.156(c), VA must reconsider these claims on the merits without regard to whether new and material evidence has been submitted.  See 38 C.F.R. § 3.156(c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran in this case is seeking service connection for bilateral keratoconus with astigmatism and lattice degeneration without holes of the left eye.  

At a pre-enlistment physical in April 1991, the Veteran was noted to have defective near and distance vision, but the examining physician concluded that this impairment was not disqualifying.  However, during recruit in-processing on October 10, 1991, high astigmatism and early keratoconus bilaterally, as well as lattice degeneration without holes of the left eye, were detected.  A Medical Board determined that these conditions existed prior to enlistment, although no basis for this conclusion is provided, and that because of these visual impairments, the Veteran did not meet enlistment medical standards and should be discharged.  

Both at the time of the Medical Board and at his March 2016 hearing, the Veteran denied any event or injury in service that might have damaged his eyes, and he was on active duty no more than a week before his visual impairment was detected; however, he has asserted that because the April 1991 examination did not diagnose keratoconus or lattice degeneration, those condition must have developed during his active service.

The Board finds that a medical opinion is required to clarify the likely etiology of the Veteran's claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  RO should schedule the Veteran for a VA examination of his eyes by an ophthalmologist.  The examiner should identify all disabilities of the eye/visual impairment the Veteran suffers from.

The VA examiner is asked to opine whether there is evidence that the Veteran had any eye conditions that existed prior to his active military service.  If so, the examiner is asked to opine whether there is evidence that this disorder did NOT increase in severity during the Veteran's active military service.  

For any eye condition that did not exist prior to service, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's eye disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

